Citation Nr: 1001347	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-20 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served in the United States Army National Guard 
from June 1952 to June 1955, to include unverified periods of 
active duty for training and inactive duty training.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

In February 2009, the Board remanded this case for additional 
development, and the case has been returned for further 
appellate review.  

In April 2009, the Veteran testified at a personal hearing 
before the a Decision Review Officer (DRO) at the Louisville 
RO.  A transcript of this hearing was prepared and associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an August 2008 statement, the Veteran requested "a video 
conference hearing at the Louisville VA Regional Office."  
In response to this request, he was scheduled for the April 
2009 DRO hearing that is noted in the Introduction.  Because 
the term "video conference hearing" refers to a hearing 
held before the Board, the Veteran was sent a letter in 
November 2009 asking that he clarify whether he still desires 
to attend a Board hearing.  His December 2009 response to 
this letter clarifies that he does.  

Pursuant to 38 C.F.R. § 20.700(a) (2009), a hearing on appeal 
will be granted if an appellant, or an appellant's 
representative, expresses a desire to appear for a hearing.  
The Board shall decide an appeal only after affording the 
appellant an opportunity for a hearing.  38 U.S.C.A. § 
7107(b) (West 2002 & Supp. 2009).  

In the case at hand, the Veteran has clearly requested a 
video conference hearing at his local RO before a Veterans 
Law Judge from the Board.  Therefore, a remand is necessary 
in order to comply with the Veteran's hearing request.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video 
conference hearing before a Veterans Law 
Judge at his local Regional Office.  
Appropriate notification should be given 
to the Veteran and his representative, and 
such notification should be documented and 
associated with the Veteran's claims 
folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


